Citation Nr: 0722252	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active naval service from July 1947 to April 
1950.  He had active military service from November 1952 to 
September 1953.  He was a member of the United States Army 
Reserves until his retirement in June 1989 with the rank of 
colonel.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2004.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  The appellant had exposure to loud noise in service.

2.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active naval and 
military service and/or his Reserves service.

CONCLUSION OF LAW

With resolution of reasonable doubt, bilateral hearing loss 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and assist claimants 
for disability compensation and other benefits under laws 
administered by VA.  The Board's decision in this case 
constitutes a grant of the benefit sought on appeal, and, 
therefore, the Board finds that no further action is required 
to comply with VA's duties to notify and assist the 
appellant.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).       

In this case, the appellant alleges that during his active 
duty naval service, during which his naval personnel records 
show his principal duty assignment as hospital corpsman, he 
had occasion to be exposed to the loud noise of airplane 
engines as the naval airplanes took off from and landed on 
the flight deck of an aircraft carrier to which he had a 
temporary duty assignment.  Although a list of naval vessels 
to which the appellant may have been assigned on a temporary 
basis is not of record, an entry on his naval separation 
document dated in April 1950 shows assignments to naval shore 
facilities in port areas, so the Board finds credible the 
appellant's assertion that he was exposed to loud noise 
during his naval service.  

The appellant also has alleged that he had exposure to loud 
noise during his active duty and Reserves service in the Army 
by having on occasion to be near artillery firing.  His 
Department of Defense (DD) Form 214, separation document, 
shows that he attended Infantry School, which is located at 
Fort Benning, Georgia, in 1952 and his Reserves records show 
his participation in training exercises.  His account of 
exposure to loud noise during active duty Army service and 
then during his many years of Army Reserves service is thus 
credible.  The Board finds as a fact that the appellant had 
in-service exposure to loud noise.  

Both a private physician who is a specialist in 
otolaryngology and a VA audiologist have diagnosed the 
appellant with bilateral sensorineural hearing loss.  The 
private doctor reviewed the results of audiometric testing of 
the appellant's auditory acuity which were performed in June 
2003 and November 2004.  The VA audiologist conducted 
examinations of the appellant's auditory acuity in May 2005 
and June 2006.

When presented with the question of whether the appellant's 
current bilateral hearing loss may reasonably be 
medically/audiologically linked to a history of military 
noise exposure, the VA audiologist and the private ear, nose, 
and throat specialist reached differing conclusions.  

The private treating doctor stated his medical opinion in 
April 2005 that "certainly" the appellant's history of 
exposure to loud noise during military service 
"contributed" to his current hearing loss but that 
cholesteatoma has also contributed to his current right ear 
hearing loss.  A "cholesteatoma" is a cyst like mass or 
benign tumor, most common in the middle ear and mastoid 
region secondary to trauma or to an infection which healed 
improperly.  See Dorland's Illustrated Medical Dictionary 354 
(30th ed., 2003).     

The VA audiologist found that it is "not likely" that the 
appellant's current bilateral hearing loss is etiologically 
related to his history of exposure to loud noise during 
service.  The only rationale which she stated for that 
conclusion was that the results of an audiometric test which 
the appellant underwent in June 1964 while serving in the 
Army Reserves "did not reflect hearing loss based on VA 
standards", meaning, presumably, that the results of a 
hearing test in June 1964 did not meet the requirements of 
38 C.F.R. § 3.385 for hearing loss disability under VA 
standards.  

It is noted, however, that the appellant continued as a 
member of the "ready-reserve" of the Army Reserves for 
years after June 1964 and that, as a matter of law, a 
claimant must have a current hearing loss disability under VA 
standards to be granted entitlement to service connection for 
hearing loss but meeting the requirements of 38 C.F.R. 
§ 3.385 for all earlier times after an individual's honorable 
discharge from active duty is not in fact required when 
current hearing loss disability is shown.  The fact that the 
opinion indicates that cholesteatoma has contributed to the 
veteran's right ear hearing loss does not, in the Board's 
view, undermine the indication that the veteran's service 
likely had a causal role in the veteran's current bilateral 
hearing loss.

The Board is not able to find a good reason for saying that 
the opinion of the VA audiologist outweighs in terms of 
probative value the opinion of the private physician or vice 
versa.  There is, therefore, an approximate balance of 
competent medical/audiological evidence on the determinative 
issue in this appeal, which is whether the appellant's 
current bilateral hearing loss is attributable to his 
exposure to loud noise during his active naval and military 
service and/or his Reserves service or to another cause or 
causes.  In that regard, it is noted that the appellant 
reported to the examining VA audiologist in May 2005 that his 
only occupational/recreational exposure to significant noise 
after his discharge from the Army in September 1953 was as an 
automobile dealer at a dealership which had a service 
department and on some hunting trips.  

In sum, the Board finds that the record satisfactorily 
indicates that the veteran was exposed to acoustic trauma 
during service, that the veteran currently suffers from 
hearing loss disability, and that competent medical evidence 
indicates that it is at least as likely as not that there is 
a causal relationship between the veteran's service and his 
current hearing loss disability.  The Board is compelled to 
find that, resolving doubt in favor of the veteran, the 
positive evidence is at least in a state of equipoise with 
the negative evidence and that service connection for 
bilateral hearing loss is therefore warranted in this case.

Resolving the doubt on the issue of the likely cause of his 
current bilateral hearing loss in the appellant's favor, 
entitlement to service connection for bilateral hearing loss 
is established.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002; 38 C.F.R. §§ 3.303, 3.385 (2006). 

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing regulations concerning 
monetary awards.



____________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


